DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of BCMA antibody having the CDR-H3 of SEQ ID NO:119 of 2265-F02 antibody and CDR-H1 comprising SEQ ID NO:58 or 34, CDR-H2 comprising SEQ ID NO:57 or 79, and CDR-L1-3 comprising SEQ ID NO:146, 155 and 161, respectively, in the reply filed on 8/3/22 is acknowledged. This corresponds to a variable heavy region (VH) of SEQ ID NO:170 and variable light region (VL) of SEQ ID NO:217.
Claims 1, 3, 5, 7, 9, 11-13, 21, 27, 30-39, 42, 51, 52 and 58-59 read on the elected species.

Sequences
In accordance with 37 C.F.R. 1.821(d), where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Sequences listed in claims 3(h), 5(h), 6(h), 9(h), 11-13, 21, 36, 38, 58 and 59 are referred to with “SEQ ID NOs.” or “SEQ ID NOs:”. Instead, they need to be referred to with “SEQ ID NO:” even if there are multiple sequences.  If Applicant desires to use “with SEQ ID NOs.” in claims 58 and 59, it is suggested that it be followed by phrasing such as ‘selected from the list of SEQ ID NO:’. 

When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings.  See MPEP § 2422.02.  In the instant application, a sequence identifier must be used for the sequences appearing in Figures 2-4. 
 It is noted that sequences in Figs. 2-4 use the colon symbol, “:”, in locations, and that this symbol in the figures is undefined.
Appropriate correction is required. 


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ANTI-BCMA ANTIBODIES AND TREATMENT METHODS.
	 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See [0027], line 2.


Claim Objections
Claims 36, 37 and 38 are objected to because of the following informalities: In claim 36, it appears there should be “or” before (l), and there must be a period instead of a semicolon at the end of the claim. In claim 37, (o) is missing a sequence number for CDR-L3, and it must end with a period instead of “; or”. In claim 38 the section numberings begin (i)…(xxxix), but then switches to (b), before going back to (i)…(xx).  As a result, there are multiple sections with the same numeric designation, e.g., two with (i). This makes the claim confusing.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-38 are indefinite because they are drawn to an “antibody conjugate” for which there are only limitations directed to the antibody.  What distinguishes these claims from a claim to only an antibody is not clear.  For example, it is not clear if the recited VH and/or VL is conjugated to a like variable domain to dimerize and form an antibody or is conjugated to something else.
Claim 58 is indefinite because while it is drawn to an antibody that binds BCMA, “the antibody comprises six CDRs of a VH-VL pair” as listed.  Because there are different means of identifying CDRs, e.g., by Kabat or Chothia system, it is unclear if the antibody could comprise fewer than CDR-H1-3 and CDR-L1-3.  For example, it is unclear if the claimed antibody comprises CDR-H1 of SEQ ID NO:8 and 34, CDR-H2 of SEQ ID NO:57 and 79, CDR-L1 of SEQ ID NO:146 and CDR-L2 of SEQ ID NO:155, wherein the CDR-H3 and CDR-L3 are undefined. The two CDR-H1 sequences and, separately, the two CDR-H2 sequences are each different but overlap to some extent. This allows for CDRs which are different, but all four of which are within the same VH.  This rejection could be obviated by specifying that the six CDRs are CDR-H1-3 and CDR-L1-3.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 9, 11-13, 21, 27, 30-39, 42, 51, 52, 54 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody that specifically binds to BCMA and comprises a variable heavy chain (VH) comprising CDR-H1 of SEQ ID NO:8 or 34, CDR-H2 comprising SEQ ID NO:57 or 79, and CDR-H3 of SEQ ID NO:119, and a variable light chain (VL) comprising CDR-L1-3 comprising SEQ ID NO:146, 155 and 161, respectively, or wherein the VH comprises SEQ ID NO:170 and the VL comprises SEQ ID NO:217 (as elected), and a method of treating cancer, does not reasonably provide enablement for wherein the antibody does not comprise the above designated CDR-H1-3 and CDR-L1-3 or VH-VL pair or for a method of treating a disease which is not a BCMA-expressing cancer (see claim 54) or for prevention of a disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 is drawn to an antibody that specifically binds BCMA and is defined only by a CDR-H3 sequence.  Consensus sequences are recited as is a sequence selected from SEQ ID NO:116-145 or a variant thereof having up to three amino acid substitutions (section (h)).  The sequences of SEQ ID NO:116-140 are 13 amino acids long, SEQ ID NO:141-142 are 13 amino acids long, SEQ ID NO:143 is 16 amino acids long, and SEQ ID NO:144-145 are 9 amino acids long. For elected CDR-H3 of SEQ ID NO:119, a variant thereof with three substituted amino acids would be about 77% identical to SEQ ID NO:119.  The elected CDR-H2 sequence reads on section (a) and (h) of both claims 3 and 7, with (h) allowing one or two amino acid substitutions of SEQ ID NO:57 (as elected). The elected CDR-H1 sequence reads on sections (a) and (h) of both claims 5 and 9. Claims 11-13 are drawn to CDR-L3, -L2 and -L1, respectively, wherein the elected sequence is SEQ ID NO:161, 155 and 146, respectively.  However, like claims drawn to the VH CDRs, claims 11-13 also permit up to 3 amino acid substitution in the recited sequence. Claim 21 is drawn to the antibody wherein the VH region has the sequence of SEQ ID NO:170 and VL SEQ ID NO:217, wherein each may have up to 20 amino acid substitutions. Further, many claims specify only a VH or VL sequence or partial sequences thereof, e.g., the antibody of dependent claim 5 encompasses limitations related only to the CDR-H3 and CD-H1.
The elected antibody, 2265-F02, was identified by screening a Fab ribosomal display library first for identification of antibody leads, which were then affinity matured to generate further improved derivatives, including of the 2265 family [00346]-[00348].  Antibody 2265-F02 has the VH sequence of SEQ ID NO:170. The library used an optimized trastuzumab Fab sequence, of which the VL sequence is SEQ ID NO:217 and which is used in all 29 antibodies identified by this screening (VH of SEQ ID NO:167-195, Table 5). Trastuzumab is a humanized antibody.  Separately, different chicken and chicken humanized antibodies were made, each of which has a different VH and VL (Table 6 and [00349]-[00350]). 
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. The elected BCMA antibody is defined by having a VH comprising the CDR1-3 of SEQ ID NO:8 or 34, CDR-H2 comprising SEQ ID NO:57 or 79, and CDR-H3 of SEQ ID NO:119, depending on whether Kabat or Chothia numbering system is used, and VL CDR1-3 of SEQ ID NO: 161, 155 and 146, respectively (see, for example, claims 38(iv)), which are comprised by VH and VL of SEQ ID NO:170 and 217, respectively, e.g., claims 58-59). However, for many claims there is no limitation directed to both VH and VL CDRs, and in many cases no limitation directed to more than one or two CDRs (e.g., claims 1, 3, 5, 7, 9 and 11-13). The CDRs above represent only about 21% of the VH and 26% of the VL. Considering that claim 21 allow up to 20 amino acid substitutions in the VH and/or VL, this means, for example, that two complete CDRs could be substituted in each variable domain. Alternatively, about 1/3 of the amino acids in each CDR could be changed. Changes may also be in framework regions (FRs), which are not defined in most claims. It has been shown in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDRH3 (VH CDR3) is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for CD137 or PD-L1 binding. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDRH3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 2/26/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the VH dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There are thousands of possible variable domain sequences for a VH or VL that has up to 20 amino acid substitutions in SEQ ID NO:170 or 217, respectively, assuming the amino acid changes are only in the CDR1-3. Even for claim 1 allowing for up to three amino acid substitutions in the CDR-H3 of SEQ ID NO:119 (section (h)), there are hundreds of possible sequences. 
There is no reasonable expectation even with a VH comprising CDR-H1-3, an antibody comprising a substituted CDR-H3 or significantly changed other CDR compared to those disclosed would bind BCMA or bind with sufficient affinity to be used.  With limited exceptions, the specification does not provide guidance or direction about which substitutions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. Even though Fig. 2 suggest that some substitutions may be made while retaining the required function, the claims are much broader than what might be supported by the Figures (see also Tables 7A, 8A and 8B). Further, while there may be some sequence similarity between CDRs of the sequenced antibodies (Figs. 2-4), there is no evidence or reasonable expectation that CDRs could be mixed-and-matched between antibodies to produce a functional BCMA-binding antibody or fragment thereof because as the prior art shows, small changes in CDRs can disrupt antigen binding.
An additional enablement issue is the permissiveness of the mixing of heavy chain CDRs from one antibody with the light chain CDRs from another (e.g., claim 21 and 37). The prior art does not support the reasonable expectation of successfully making a functional antibody or antigen-binding fragment thereof under these circumstances.  It has been shown that mixing the heavy chains of an antibody to p-azobenzoate from one rabbit with the light chains of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."   Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
Claims 52 and 54 are drawn to a method of treating or preventing a disease or condition.  This includes treatment of cancer, autoimmune disease and infection ([0009]). There are two enablement issues associated with these claims beyond the need for a paired VH and VL capable of binding BCMA with sufficient affinity to be used for treatment.  One deals with prevention and the other with what can be treated. The antibody used in the method specifically binds BCMA, which is reported in the specification to preferentially be expressed by mature B lymphocytes ([0002]). It is widely expressed at high levels in malignant plasma cells and is a target for multiple myeloma and is associated with leukemia and lymphoma ([0004]).
Even assuming that the antibody of claim 1 or 51, upon which the instant claims depend, comprised a fully paired and functional VH and VL, such as the elected VH of SEQ ID NO:170 and VL of SEQ ID NO:217, in order to be able to prevent a disease or disorder such as cancer, one must first be able to anticipate its onset and second be able to maintain administration throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the meaning of keeping something from happening.  There is no guidance for or working example of anticipating the diseases, including cancer, encompassed by the instant claims, nor how to maintain treatment with the pharmaceutical composition comprising the antibody for the necessary duration to prevent the eventual onset of the disease or disorder. 
As discussed in the specification, BCMA is a recognized target for multiple myeloma. Mohyuddin et al. (Crit. Rev. Oncol. Hematol. 166:103453, Aug. 2021, p. 2/5, section 3), published several years after the effective filing date of the instant application, reiterates information about BCMA expression, noting while there is minimal expression on hematopoietic stem cells, it is thought to be expressed almost exclusively on hematopoietic tissue. However, two BCMA-directed antibody-drug conjugates in clinical trials showed neurotoxic side-effects (p. 3/5, section 8), potentially due to the presence of BCMA in neural tissue (p. 3/5, first paragraph of section 9). WO 2016/090327 A2 (cited in the IDS filed 9/24/20, p. 108, lines 16-19) teaches anti-BCMA antibodies and their use in treatment of multiple myeloma, Non-Hodgkin Lymphoma, Hodgkin Lymphoma, Chronic Lymphocytic Leukemia (CLL), glioblastoma, and Waldenstrom’s Macroglobulinemia, all of which express BCMA on their cell surface. Again, assuming the antibody bound BCMA and comprised a disclosed VH/VL pair (e.g., SEQ ID NO:170/217), the specification is not enabling for treatment of diseases or conditions for which there is no significant BCMA expression associated.  Nor does the prior or even post-filing art support such broad treatment. This includes a lack of enablement for treatment for the broad category of autoimmune diseases or conditions or for infections—bacterial, fungal or other. For example, Mohan et al. (Blood, 138 (Suppl 1):1626, 2021) reviewed clinical trials using anti-BCMA-targeted chimeric antigen receptors or bispecific antibodies, finding that there were “clinically relevant infectious complications observed across different BCMA-directed therapies used across multiple clinical trials at our center.” This included both viral and bacterial infections (“Results” section). There are no working examples of treatment of any autoimmune disease or condition.  All the cancers listed in claim 54 are characterized by BCMA expression.  Therefore, one skilled in the art would reasonably expect to be able to treat any one of those cancers with a BCMA antibody-targeting therapeutic.  However, the scope of what can be treated in claim 52 is much broader and not fully enabled as discussed above.
For the reasons discussed above, including the breadth of the claims, the working examples limited to highly related antibodies, particularly the antibodies identified by the ribosome and phage-display screening which have the same VL, the limited guidance or direction about which amino acids within the VH or VL could be substituted to produce functional antibodies (Figs. 2-4), the showing in the prior art that even single amino acid substitutions can ablate antigen-binding and that antigen-antibody binding at the amino acid level is complex and carries some unpredictability, and including the breadth of diseases to be treated and lack of support by the specification and prior art for treating other than BCMA-expressing cancers or for preventing a disease or condition, it would require undue experimentation to make and use the invention commensurate in scope with the claims.  



Claims 1, 3, 5, 7, 9, 11, 12, 13, 21, 27, 30-39, 42, 51, 52, 54 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is defined only by a consensus sequence for the CDR-H3 of an antibody that is required to bind BCMA.  This represents a vast number of antibodies encompassed by the claim.  Dependent claims 3 and 7 and claims 5 and 9, all of which depend from claim 1, define a consensus sequence for CDR-H2 and CDR-H1, respectively.  This still encompasses at least millions of antibodies both because the CDRs included are defined by the consensus sequences, as well as the fact that there are no more than two CDRs of the VH specified and no framework regions (FRs) or VLs are recited.  Similarly, claims 11-13 depend directly from claim 1 and recite CDR-L3, -L2 and -L1 sequences, respectively, including which may have up two or three amino acid substitutions within the defined CDR SEQ ID NO: listed, and with no CDR-H1 or -H2 are recited.  Claim 21 also depends from claim 1 and lists particular VH and VL sequence, though no VH-VL pairs are specified, wherein the VH and/or VL may have up to 20 amino acid substitutions.  Claim 36 is drawn to a scFv of the antibody of claim 1 wherein CDR-H1-3 are listed in the absence of any VL CDRs.  While claim 37 depends from claims and recites CDR-L1-3 sets, they are not specifically matched with any particular CDR-H1-3 sets.  That is, the claims allow mixing-and-matching of VH CDRs from one antibody with the VL CDRs from a different antibody. Antibodies which specifically bind BCMA and comprise the CDR-H1-3 and CDR-L1-3 of a VH-VL pair within the sequence pairs set forth in claim 58 (see the rejection under 35 USC 112(b) above) or the VH-VL pair with those sequence pairs (claim 59) meet the written description provision of 35 USC 112(a) for the claimed antibody. However, the claims are directed to or encompass antibodies having fewer than CDR-H1-3 and CDR-L1-3, and/or which are not contained within a disclosed antibody having the required functional properties (e.g., Tables 5 and 6). Also, claim 31 requires the antibody be humanized or human, although no human antibodies are disclosed.
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain the required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen-binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformations of other CDRs as well as FRs influence binding. There is no information in the specification which amino acids of the CDRs and/or FRs are necessary and/or sufficient for specific BCMA binding other than that based on the CDR consensus sequences broadly represented by claims 1, 3, 5, 7, and 9 based generally on Figs. 2-3 (see also Tables 5 and 6).  Fig 4 shows the VL sequence for trastuzumab, which is paired with the non-chicken VHs, and for the chicken and humanized chicken antibodies (Table 6).  All antibodies identified from the ribosome and phage display libraries have the same VL, which is from trastuzumab. This is not the case for chicken antibodies. Not only does the specification not describe VHs with CDR-H1-3 other than the sets show, it does not describe disclosed VHs other than with specific VLs that form BCMA-binding regions.  That is, for example, chicken antibody 9A8 has the VH sequence of SEQ ID NO:196 and VL sequence of SEQ ID NO:218, which is different than the 10G5 VL sequence of SEQ ID NO:219 (92% shared identity). None of the ribosome and phage-display-produced antibodies have VHs paired with any VL other than the trastuzumab SEQ ID NO:217 VL sequence. There is no descriptive support of generic amino acid substitutions in the CDRs (section (h) of claims 1, 3, 5, 7, 9, and claims 11-13) or in the variable domain (claim 21). Nor is there support for the mixing of VHs and VLs of different antibodies or the CDRs thereof, as only particular pairs of variable domains having the necessary properties are disclosed.
This is further in line with the teachings of Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) which showed with the crystallographic structure of an anti-estradiol antibody complex that although CDR-H3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen, with CDR-L2 also functioning to stabilize CDR-H3 (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR-H3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). For larger antigens, such as proteins like BCMA, most of CDR-L2 and several residues of CDR-H1 and CDR-L3 typically make contact (p. 733, last paragraph).  It is concluded (p. 742, col. 2, middle of second paragraph), “Antigens tend to bind to the antibody residues located at the centre of the combining site where the six CDRs meet….”  The heavy chain CDR3 of SEQ ID NO:119 has only 13 amino acids. If one amino acid is changed in that CDR-H3, that represents an almost 10% change and over 260 possible CDR-H3 sequences (assuming substitution of any of the 20 natural amino acids). If the VH sequence is SEQ ID NO:170, which is 122 amino acids, then a sequence with 20 amino acid substitutions is 84% identical to SEQ ID NO:170 and represents a huge number of possible sequences. 
The elected antibody, 2265-F02, was identified by screening a Fab ribosomal display library first for identification of antibody leads, which were then affinity matured to generate further improved derivatives, including of the 2265 family [00346]-[00348]. These libraries used an optimized trastuzumab Fab sequence, of which the VL of SEQ ID NO:217 remained for all 29 antibodies identified (VH of SEQ ID NO:167-195, Table 5). Trastuzumab is a humanized antibody. Separately, different chicken and chicken humanized antibodies were made, each of which has a different VH and VL (Table 6 and [00349]-[00350])  According to [0038] a “human antibody” has the sequence of an antibody produced by a human or human cell or is derived from a human antibody repertoire….  Human antibodies specifically exclude humanized antibodies.”  As discussed in the specification in [00291], there are a variety of techniques known in the art to generate human antibodies; however, being able to make a human antibody is not the same as describing the antibody itself or as showing possession of a human antibody.  It does not reasonably appear that any human antibodies are disclosed, nor could the skilled artisan readily envision a human antibody as claimed (see claim 31). 
Claim 39 requires the antibody of claim 36, i.e., section (i) as elected, to have specific binding properties: a ka of about 4.57x105 M-1xsec-1 to about 7.66x105 M-1xsec-1 when associating with human BCMA at a temperature of 25°C. The antibodies of claim 36 have as structural limitations only those relating to CDR-H1-3 without any limitation drawn to the VL.  Antibodies comprising these VH CDRs encompass those of Table 8B, many of which have a ka outside the range of claim 39. More specifically, those antibodies of the 2288-family, most of the 2290-family as well as antibody 2137-A05 and chicken-derived antibodies do not meet the functional limitation of claim 39.  The skilled artisan cannot readily envision changes that result in an altered the ka so that it was within the designated range. While a number of highly related antibodies which meet the functional limitation have been disclosed, there are other antibodies having CDR-H and CDR-L pairs set forth in claim 36 which do not. It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” While there is a structure-function correlation for one family of BCMA-binding antibodies disclosed (i.e., 2265-family and antibody 2137-C07), this is not the case for other antibodies (e.g., many 2290-family antibodies, antibody 2137-A05 and 2288-A03 (see Table 8B), and chicken-derived antibodies (see Table 9A)).  It does not appear the inventors were in possession of the broad genus of antibodies claimed.
Further, it has been shown that the pairing of VH and VL is not random, and only specific pairs bind the designated antigen. Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”  Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017), shows by mutating conserved regions of VH and VL, almost all VH mutants led to decreased antigen-binding affinity, while the VL was more permissive (p. 4, 2nd and 3rd paragraphs). However, when CDR regions were switched between variable domains, it was found that for the VH binding to antigen not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). Also, the interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.” 	
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the antibody sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
Therefore, only antibody or antigen-binding fragment thereof that binds BCMA and comprises a variable heavy chain (VH) comprising CDR-H1 of SEQ ID NO:8 or 34, CDR-H2 comprising SEQ ID NO:57 or 79, and CDR-H3 of SEQ ID NO:119, and a variable light chain (VL) comprising CDR-L1-3 comprising SEQ ID NO:146, 155 and 161, respectively, or wherein the VH comprises SEQ ID NO:170 and the VL comprises SEQ ID NO:217, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are many prior art references that teach antibodies that specifically bind to BCMA, however, it does not appear that any have the CDR-H3 of SEQ ID NO:119.
US Patents 10,683,369,  10,465,009 and 10,072,088 claim antibodies that specifically bind BCMA, but which do not have the same amino acid sequence as the instantly elected antibody. They are cited to show the state of the art. 


Allowable Subject Matter
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 7, 2022